DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-5, 7-12 are pending and under examination.	Claims 2 and 6 are cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/09/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 1,3-5,7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perdue US patent 3,694,991 in view of Wolfelsperger US 3,686,822, in further view of Hall US 4,321,781.
	Regarding claim 1, Perdue discloses a method for packaging articles (product 2) in blister packs (fig.5) comprising an accommodating part (packaging film 1; fig.4) which accommodates the article (2) and, once the article (2) has been accommodated (figure 4 film 1 formed to the outside of article 2), is closed by a strip (supporting member 7 is a sheet of either, aluminum, foil, plastic material, laminate paper board, or any sheet –like material ; col.4 lines 38-60) of material, wherein the accommodating part (1) is adapted, at least in part, to the article (2) which is to be packaged (film 1 is thermoformed to accommodate the product 2; col.3 line23-col.4 line 37), wherein the accommodating part (1) forms an accommodating space (3; col.5 lines 1-20; vacuum manifold holds the shape of the accommodating space for product 2) for the article (2), which is encompassed by at least one partially rigid frame (fig.5 shows a flat portion which extends beyond the thermoformed area of the film 1, this area is interpreted as a rigid frame); the method comprising:
inserting the accommodating part (2) together with the article therein into a tool (head 3 and chamber 9; figs. 1-5) applying heat to the accommodating part in an area of a base above the article (thermoformed using heaters 5 arranged above the item, and the base as interpreted from the specification of the current application is the portion which is closest to the heaters 5 and as such is being heated above the base; col.4 lines 18-39); venting the accommodating part from an inside of the accommodating part or applying pressure to the accommodating part from outside the accommodating part such that at least a portion of the base forms around the article (vacuum in the head and chamber cause the thermoformed plastic film to form and seal over product 2; col.4 lines 38- col.5 line 45); and applying the strip of material to the accommodating part to close the article in a package (7; figures 1-5), wherein the strip of material is a material selected from the group consisting of aluminum foil, cardboard, plastic film and 

    PNG
    media_image1.png
    270
    311
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    265
    265
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    217
    282
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    178
    218
    media_image4.png
    Greyscale

Perdue teaches a heating element that extends across the top of the accommodating part, but fails to teach heating only the area around the article to be packed,  
	However Wolfelsperger teaches a skin packing method that includes using vacuum pressure to pack an article between sheets and further teaches heating elements 70 on either side which are around the article to heat only the area by the heaters (col.6 lines 10-40).
	Therefore it would have been obvious to one having ordinary skill in the art to have modified the skin packaging method as taught by Perdue which includes a backing and skin packing a product with the ability to stack and form an area using vacuum packing to create the accommodating space with the specified heating area as taught by Wolfelsperger in order to create a seal which creates a hermetically sealed package surrounding the unit to be packaged.

    PNG
    media_image5.png
    243
    557
    media_image5.png
    Greyscale

Purdue teaches a rigid paper board material that is interpreted as a partially rigid frame that encompasses the accommodating part, in the alternative that the accommodating part itself is formed of a partially rigid material that forms part of the rigid frame, 
 	Hall teaches a process for producing a package which includes a base made of paper board material 3, a thermoformed film 4 that is thermoformed and holds the product 1 in place in an accommodating part 5 made of a rigid clear plastic that sits above the product and sits around the article creating an accommodating space while the thermoformable film heat seals the base cardboard of the blister pack to the above accommodating part as seen in figure 2-4; col.2 line 65 –col.4 line 5.
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the vacuum packaging and blister pack as taught by Purdue in view of Wolfesperger with a rigid portion of the accommodating space that can accommodate various sized products but also keeps a sterile environment as taught by Hall since it is required for medical packaging.
 
    PNG
    media_image6.png
    310
    496
    media_image6.png
    Greyscale

Regarding claim 3, Perdue in view of Wolfelsperger in further view of Hall substantially teaches the method as claimed in claim 2, wherein, as it is being inserted into the tool (head 3, chamber 9), the article (product 2) has a sheet (7) placed beneath it or is retained in the accommodating part (2) by a sheet (sheet 7 holds the product attached to the thermoformed top film to create an accommodating part; Perdue figures 1-5).
	Regarding claim 4, Perdue in view of Wolfelsperger in further view of Hall substantially teaches the method as claimed in claim 3, wherein the sheet used is a strip of polyurethane (Perdue col.4 lines 52-60; 7 is a sheet of either, aluminum, foil, plastic material (polyurethane common plastic used in packaging), laminate paper board, or ant sheet–like material; (Perdue col.4 lines 38-60).
	Regarding claim 5, Perdue in view of Wolfelsperger in further view of Hall substantially teaches the method as claimed in claim 1, wherein the accommodating part (film 1) consists of an at least partially heatable plastics material (thermoformable heatable plastic material; Perdue col.4 lines 18-37).
	
	Regarding claim 7, Perdue in view of Wolfelsperger in further view of Hall substantially teaches the method as claimed in claim 1, wherein it is only the base (not mentioned prior but interpreted broadly) of the accommodating space (space formed to create an area for product 2), or a part of the same above the article (2), which is deformed following heating or once subjected to pressure (Perdue fig.5 shows a flat portion which extends beyond the thermoformed area of the film 1, this area is interpreted as not subjected to the manifold pressure).
	Regarding claim 8, Perdue in view of Wolfelsperger in further view of Hall substantially teaches the method as claimed in claim 1, wherein the accommodating part (1) is configured to be stackable (Perdue shows a film which is formed to another layer below the product 2,the flat bottom is interpreted as configured to be stackable).
	Regarding claim 9, Perdue in view of Wolfelsperger in further view of Hall substantially teaches an apparatus for implementing the method as claimed in claim 1, wherein the tool has two tool parts (Perdue shows a tool head 3 and chamber 9) which accommodate between them the accommodating 
	Regarding claim 10, Perdue in view of Wolfelsperger in further view of Hall substantially teaches an apparatus for implementing the method as claimed in claim 1, wherein the tool has two tool parts (3, 9) which accommodate between them the accommodating part (1) with the article (2) inserted therein wherein one tool part (3) has a heat (heaters 5) and pressure dispenser (pressure differential; Perdue col. 5 lines 1-45; figure 4).
	Regarding claim 11, Perdue in view of Wolfelsperger in further view of Hall substantially teaches the method as claimed in claim 1, wherein the frame is flat and rigid (Perdue shows the outer flat surface shown after thermoforming wherein the top film 1 and bottom sheet 7 are connected together, the heating and forming of this lip is shown a flat and also is interpreted as rigid because when plastic is heated and formed it is known in the art that at least some amount of rigidity is formed after the material is cooled as a property of  thermoformable materials as seen in figure 5).
Regarding claim 12, Purdue as modified by Wolfesperger in further view of Hall substantially teaches the method of claim 1, wherein Purdue teaches a rigid paperboard material 7 that forms a rigid base that extends outward of the product being packaged, and sealing the product to the paperboard in the area surrounding the product as seen in the extended portions shown in figure 5. 
Purdue and Wolfesperger fails to explicitly teach an accommodating space that is formed of a rigid frame that is not thermoformed when the package is sealed. 
	However Hall teaches a process for producing a package which includes a second portion defining the base which is made of a rigid paper board material 3, a thermoformed film 4 that is thermoformed and holds the product 1 in place in an accommodating part 5  interpreted as a first portion made of a rigid clear plastic defining the frame that sits above the product and sits around the article creating an accommodating space while the thermoformable film heat seals the base cardboard of the blister pack to the above accommodating part and where the flat portion of the rigid plastic film forms a 
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the vacuum packaging and blister pack as taught by Purdue in view of Wolfesperger with a rigid portion of the accommodating space that can accommodate various sized products but also keeps a sterile environment which is required for medical packaging.

Response to Arguments
Applicant's arguments filed 1/19/2021 have been fully considered but they are not persuasive. Applicant has amended the claims to include the material of the film in claim 1 and first a second portions of the rigid frame and base in claim 12. However the prior art of record after further consideration teaches these added limitations as cited in the above new rejection. However for clarity, applicants arguments regarding the foam material 9 and the material of film 5 as seen in Hall is unpersuasive because this portion of Hall is not used to teach elements of the claimed limitations. The material of the film as newly claimed in amended claim 1 refers to cited film 7 as disclosed by Purdue which does teach various materials recited in the group of materials now listed, Hall also teaches rigid plastic which defines a frame of the accommodating space which creates a first portion of material as newly amended claim 12 recites which is different from the recited strip of material which is used to close the accommodating part, and further teaches a cardboard rigid base defining a second portion, this is also disclosed by Purdue which teaches a rigid cardboard base that allows for stacking of the blister packs, therefore the combination of Purdue, Wolfesperger, and Hall combined substantially teach all the limitations of the above claims, and the argued deficiencies of Hall do not affect the combination of how the references are used together as a whole. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY C HIBBERT-COPELAND whose telephone number is (571)270-0601.  The examiner can normally be reached on M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARY C HIBBERT-COPELAND/Examiner, Art Unit 3731                                                                                                                                                                                                        /CHELSEA E STINSON/Primary Examiner, Art Unit 3731